Citation Nr: 1014031	
Decision Date: 04/13/10    Archive Date: 04/29/10

DOCKET NO.  05-10 752A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the right upper extremity with 
history of neuropathy.

2.  Entitlement to an initial rating in excess of 10 percent 
for carpal tunnel syndrome of the left upper extremity with 
history of neuropathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to 
April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit, Michigan.  The Veteran and his spouse 
appeared and testified at a November 2008 Travel Board 
hearing held at the Detroit RO.

The Veteran's appeal also initially included the issue of 
entitlement to service connection for coronary artery 
disease, to include as secondary to diabetes mellitus. 
However, the Board denied that claim in a December 2008 
decision/remand, and remanded the Veteran's carpal tunnel 
syndrome claims.  The Board is satisfied that the action 
directed in its December 2008 decision/remand has been 
performed.

In March 2010, additional evidence was provided by the 
Veteran to the Appeals Management Center in Washington, D.C.  
This evidence consisted of a March 2010 statement from the 
Veteran and was accompanied by a valid waiver of review by 
the RO, executed pursuant to 38 C.F.R. § 20.1304(c).  This 
evidence has been incorporated into the Veteran's claims 
file.


FINDING OF FACT

The evidence demonstrates mild carpal tunnel syndrome 
bilaterally, which has been manifested by pain, tingling, 
tremors of the hands, decreased sensation in the upper 
extremities, and diminished motor skills, but has not been 
productive of any deformities of the hands or fingers, 
impaired function of the joints in the hands and fingers, 
considerable atrophy of the muscles of the thenar eminence, 
or diminished grip strength.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for carpal tunnel syndrome of the right (minor) upper 
extremity with history of neuropathy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).

2. The criteria for a disability rating in excess of 10 
percent for carpal tunnel syndrome of the left (major) upper 
extremity with history of neuropathy are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 4.124a, Diagnostic Code 8515 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Staged ratings are appropriate when the factual 
findings show distinct time periods during which the service-
connected disability exhibited symptoms that would warrant 
different ratings for each distinct period.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In this case, the RO has evaluated the Veteran's carpal 
tunnel syndrome separately for the right and left upper 
extremities under 38 C.F.R. § 4.124a, Diagnostic Code 8515, 
which concerns paralysis of the median nerve.

Under Diagnostic Code 8515, a 10 percent rating is 
appropriate for both the major and minor upper extremities 
when there is mild incomplete paralysis of the median nerve.  
Where the evidence shows moderate incomplete paralysis, a 30 
percent rating is assigned for the major upper extremity and 
a 20 percent rating is assigned for the minor upper 
extremity.  In instances where the evidence reflects severe 
incomplete paralysis, a 50 percent rating is assigned for the 
major upper extremity and a 40 percent rating is assigned for 
the minor upper extremity.  A 70 percent rating is assigned 
for complete paralysis of the median nerve on the major upper 
extremity with such manifestations including: the hand 
inclined to the ulnar side; the index and middle fingers more 
extended than normal; considerable atrophy of the muscles of 
the thenar eminence; the thumb in the plane of the hand (ape 
hand); pronation incomplete and defective; absence of flexion 
of index finger and feeble flexion of middle finger; an 
inability to make a fist; the index and middle fingers remain 
extended; an inability to flex the distal phalanx of thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; weakened wrist flexion; and pain with 
trophic disturbances.  Complete paralysis of the minor upper 
extremity and hand warrants a 50 percent disability rating.

With respect to diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function that is substantially less than the type pictured 
for complete paralysis for a particular nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a.

The words "mild," "moderate," and "severe" are not defined in 
the above rating criteria.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.

A May 2002 examination of the upper extremities performed at 
a VA medical center revealed deep tendon reflexes of 2+, 
biceps strength of 5+, bilateral hand grasp strength of 5+, 
and normal reflexes bilaterally.  An examination at the VA 
medical center in September 2002 revealed that the Veteran's 
muscle strength was symmetrically intact for both upper 
extremities.  Subsequent VA treatment records through 2003 
reveal multiple complaints of tremors in both hands.

At a July 2005 VA examination of the Veteran's peripheral 
nerves, the Veteran reported tingling and numbness in his 
hands since 1996.  He reported that these symptoms did not 
interfere with his daily activities.  A monofilament test was 
negative in the upper extremities.  Vibration senses were 
intact.  Hand grip was normal, and no atrophy of the muscles 
was noted.  Reflexes were observed as being 3+.  A diagnosis 
of bilateral carpal tunnel syndrome was provided.

At a May 2007 VA examination for diabetes mellitus, the 
Veteran did not report any specific symptoms in his hands, 
wrists, or upper extremities.  An examination of the 
bilateral upper extremities was essentially normal.

VA treatment records through 2008 document complaints of 
weakness in both hands and numbness in his left index, 
middle, and ring fingers.  These symptoms were accompanied by 
left shoulder pain.

A private neurodiagnostic study performed in August 2008 
confirmed mild left carpal tunnel syndrome without 
denervation.  A mild left ulnar neuropathy presenting as 
cubital tunnel syndrome was also observed.  With regard to 
his symptoms, the Veteran reported pain in his neck which 
radiated into his left hand which he had first noticed three 
months before.  He stated that he did not drop objects and 
denied any grip weakness or swelling.  A physical examination 
revealed deep tendon reflexes of one to two out of four in 
his upper extremities.  Tinel's sign was positive and 
sensation was decreased bilaterally.  Range of motion in the 
neck, left shoulder, both elbows, wrists, and fingers was 
good but accompanied by pain.  Grip strengths were good.  
Again, no atrophy was noted.

At his November 2008 travel board hearing, the Veteran 
testified that he is left hand dominant.  He reported that 
symptoms in his hands had worsened and that he experienced 
difficulty in turning his hands and holding them up or down.  
He also reported decreased range of motion in his wrists, 
weakness, numbness, pain, tingling, and that he dropped 
objects from his hands.  He again reported tremors in his 
hands.  According to his spouse, the Veteran experienced 
difficulty writing and demonstrated diminished motor skills 
with his hands.  As an example, the Veteran and his spouse 
reported that the Veteran experienced difficulty in twisting 
lids from jars and bottles.
 
At the Veteran's most recent VA examination in August 2009, 
the Veteran continued to report pain in his wrists and 
tremors in his hands.  He stated that the pain moved up his 
elbows and into his upper arms depending on how he moved his 
arms.  He also reported tingling in his index, long, ring 
fingers, and occasionally, his thumbs bilaterally.  He denied 
any numbness.  Sensory function testing of both upper 
extremities revealed the absence of cold temperature 
sensation in the left upper extremity.  No abnormalities are 
noted in the report for the right upper extremity.  Reflexes 
were 2+ in both upper extremities.  Muscle atrophy of the 
thenar eminence was present bilaterally and tremors in both 
hands were observable.  The examiner noted that no function 
of any joints was affected by the nerve disorder.  Based upon 
the findings on examination, the Veteran was diagnosed with 
bilateral carpal tunnel syndrome with nerve dysfunction 
marked by neuritis and neuralgia.  The examiner determined 
that the Veteran's carpal tunnel syndrome mildly affected the 
Veteran's ability to perform chores, shopping, exercise, 
sports, and recreation.

In a March 2010 statement, the Veteran asserted his belief 
that his carpal tunnel syndromes are moderate to severe.  As 
he previously testified at his hearing, the Veteran again 
reported difficulty writing, stating that he was barely able 
to write his signature.

Based upon the evidence in the claims file, the Board finds 
that the Veteran is not entitled to an evaluation in excess 
of 10 percent for bilateral carpal tunnel syndrome in either 
his right (minor) or left (major) upper extremities.  As 
discussed above, the treatment records and VA examination 
reports document ongoing complaints of pain, tingling, 
tremors of the hands, decreased sensation in the upper 
extremities, and evidence of diminished motor skills.  At his 
most recent August 2009 VA examination, some muscle atrophy 
of the thenar eminence was noted bilaterally.  Nonetheless, 
the evidence demonstrates that the Veteran has continued to 
produce good range of motion in his hands and full grip 
strength bilaterally.  Additionally, the evidence does not 
demonstrate the presence of any deformities of either hand.  
The Veteran's carpal tunnel syndrome was characterized as 
"mild" at his August 2008 private neurodiagnostic study.  
At his August 2009 VA examination, some but not considerable 
muscle atrophy of the thenar eminence was noted bilaterally.  
Moreover, the examiner further noted that the Veteran's 
disorder did not affect the function of any joints.  The 
examiner also observed that the Veteran was mildly impaired 
in performing various activities.

The Board further finds that there is no basis for a 
"staged" rating pursuant to Fenderson.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

The Board notes that the Veteran has reported, at his VA 
examinations in May 2004 (performed in connection with an 
unrelated claim concerning coronary artery disease), July 
2005, May 2007, and August 2009, that he has not been 
employed since 2003.  At his May 2004 examination, the 
Veteran reported that he had been unemployed due to a lack of 
available work.  Records obtained from the Social Security 
Administration (SSA) reveals that the Veteran has been 
receiving social security disability benefits.  Such 
benefits, however, were awarded based upon a finding of 
unemployability due to diabetes mellitus and hypertension, 
and not the Veteran's bilateral carpal tunnel syndrome.  
Additionally, the Veteran has submitted no evidence that his 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization.  As such, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  For the same reasons, 
the Board does not find that this case raises a claim of 
entitlement to a total disability rating due to individual 
employability resulting from service-connected disability 
(TDIU).  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

Overall, the evidence does not support the award of an 
initial disability evaluation in excess of 10 percent for 
carpal tunnel syndrome in either the Veteran's right or left 
upper extremity.  This appeal is denied.  38 C.F.R. §§ 4.3, 
4.7.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for nerve system disabilities 
in an April 2005 notice letter.  The Veteran's claim was 
subsequently adjudicated for the first time in an August 2005 
rating decision.  In a separate March 2006 letter, the 
Veteran was also notified that a disability rating and an 
effective date for the award of benefits are assigned in 
cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Following a period of time in which the Veteran was provided 
a reasonable opportunity to respond to the RO's March 2006 
notice letter, the Veteran's claim was readjudicated in a 
February 2007 rating decision.  Moreover, as this case 
concerns an initial evaluation and comes before the Board on 
appeal from the decision which also granted service 
connection, there can be no prejudice to the Veteran in 
failing to provide adequate 5103(a) notice for his claims for 
increased initial ratings.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's identified private and VA treatment 
records have been obtained.  SSA records were also obtained.  
Additionally, the Veteran was afforded VA examinations in May 
2004, July 2005, and May 2007 for various disorders.  In 
August 2009, he was afforded a VA examination specifically to 
address the present severity of his service-connected carpal 
tunnel syndrome.  This examination was performed in 
conjunction with a review of the claims file by the VA 
examiner, following the Board's remand.  See Stegall v. West, 
11 Vet. App. 268, 270-71 (1998). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Initial rating in excess of 10 percent for carpal tunnel 
syndrome of the right upper extremity with history of 
neuropathy is denied.

Initial rating in excess of 10 percent for carpal tunnel 
syndrome of the left upper extremity with history of 
neuropathy is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


